BUTTON BATTERY AND MANUFACTURING METHOD THEREFOR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 6/17/2021:
Claims 1 and 13 have been amended; claims 11 and 12 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Sutch on 6/25/2021.

The application has been amended as follows: 
Claims 14-16. (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-10 were rejected under 35 U.S.C. § 102 as being anticipated by Jiang (CN 2631051). Claims 1, 2 and 4-6 were rejected under 35 U.S.C. § 102 as being anticipated by Ye (CN 2874790). Claims 11 and 13 were rejected under 35 U.S.C. § 103 as being unpatentable over Jiang or Ye in view of Schubert (US 2009/0029238).
Claims 11 and 12 were determined to be allowable subject matter as indicated in previous Action. Applicant has amended claim 1 to include the limitations of these claims and as such rejections under 35 USC 102(a)(1) and 103 have been withdrawn. Claims 1-10 and 13 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729